Title: To Thomas Jefferson from Vincent King, 16 January 1809
From: King, Vincent
To: Jefferson, Thomas


                  
                     Sir
                     
                     Goshen. Chester County PennsylvaniaJany. 16th. 1809—
                  
                  After a series of chemical experiments upon the nature and Modus operandi of forming steel I have at length completely succeeded in preparing it—There have been many attempts at forming this indispensible Article in the U. States and as far as I have had it in my power to examine all of them have proved Abortive. The compounds they have formed differ essentially from the qualities which charracterize steel. 1st. they are not susceptible of the different degrees of that quality which we usually denominate temper. 2ly. they differ much in point of combination the particles on their fractured surfaces appearing much coarser no doubt owing to their particles not approaching each other so near Mathematical contact as the imported steel or in other terms the affinity of combination being weaker in the one than in the other and consequently the power of repulsion stronger 3ly. their tenacity and strength is much less than steel—they contain a considerable portion of oxegene of which good steel contains none, in fine from the struct of their furnaces it is impossible that steel can be made because sir a wrong play of affinities takes place which produces a compound very different from the desired one. It is said steel yields by analysis 90 parts iron & 10 carbone but this is not quite correct for during the process of analysis there is a portion of oxigene combines with the carbone forming an oxyde of carbone which in proportion to the quantity of oxigene uniting to the carbone must increase the bulk and weight of the carboneuous part—Good steel is a sub-carburet of iron requireing certain proportions of iron & carbone submitted to a peculiar process and as the proportions and process are changed so will the qualities of the compound they form be modified—My Brother & I have been equally engaged in this experimental inquerry and the result of our experiments have been precisely the same—Most of those who have been engaged in this important article in our country have not been accquainted with the science of Chemistry and hence they were not able to conduct their experiments upon principle. I intend to build a furnace in the spring upon a large scale and if I meet with that encourgement which the importance of the article ought to inspire more especially in the present probationary state of things I shall form a number of them or at least give general instructions with respect to them so that in a short time the U. States can be completely supplied with steel of the best quality—We have lately succeeded in discovering a surgical instrument of great importance called the Metalic flexible Cathetar which I humbly hope will be found to be of a superior quality to those manufactured by a gentleman in great Britain & by him kept a secret—Believe me in the utmost cincerity &c &c Your’s
                  
                     Vincent King
                     
                  
                  
                     I should have paid a more immediate attention to the dicovery had not almost all of my time during last summer & Autumn been taken up in my professional calling where an intermitting form of fever & Dysentery prevailed
                  
               